DETAILED ACTION
1.          Claims 1-28 have been examined and are pending.

Drawings
2.          The drawings were received on 4/04/2022.  These drawings are accepted.

Allowable Subject Matter
3.          Claims 1-28 are allowed.
4.          The following is an examiner’s statement of reasons for allowance: a completed search of the available patent literature and non-patent literature has been conducted by the Examiner and none of the cited references either suggest or disclose, individually or in combination, a method comprising at least the steps of filtering reference signals, wherein first and second filtering configurations apply to first and second different types of reference signals, respectively, and wherein the filtering using the first filtering configuration and the filtering using the second filtering configuration each comprise Layer 3 filtering.

Of particular relevance are United States Patent Application Publication 2014/0133465 A1 to Johansson et al. (hereinafter “Johansson”), United States Patent Application Publication 2018/0199328 A1 to Sang et al. (hereinafter “Sang”), and United States Patent Application Publication 2017/0324459 A1 to Koskela et al. (hereinafter “Koskela”).
     Regarding Claim 1, Johansson discloses a method, in a wireless device, the method comprising:
     performing a plurality of radio measurements (Johansson: [0021] — UE performs a plurality of measurements on a plurality of cells, including a serving cell and a target cell. See also [0024].);
     filtering at least a first subset of the radio measurements using a first filtering configuration (Johansson: Figure 3 with accompanying [0030] — corresponds to Layer 1 filtering for radio measurement); and
     filtering at least a second subset of the radio measurements using a second filtering configuration (Johansson: [0030] — corresponds to Layer 3 filtering on radio measurements), the second filtering configuration differing from the first filtering configuration (Johansson: [0030] — Layer 1 and Layer 3 filtering are performed at different OSI layers; Layer 1 is internal and performed on the physical layer, which is a
Point A measurement, whereas Layer 3 executes a Point C filtering process after receiving a Point B message from Point A; Point C uses RRC signaling).
     Johansson does not expressly detail further the respective configurations of the L1 and L3 filtering, wherein the first and second filtering configurations apply to first and second different types of reference signals, respectively, and wherein the filtering using the first filtering configuration and the filtering using the second filtering configuration each comprise L3 filtering.
     However, this feature cannot be considered new or novel in the presence of Sang. Sang is of similar endeavor to the instant claims, and Johansson, in that Sang is concerned with filtering/processing signals for radio resource management (Sang: [0002] and [0008]). Sang explicitly discloses L1 and L3 filtering, wherein the first (L1) and second filtering (L3) configurations apply to first and second different types of reference signals, respectively (Sang: [0005] and [0006] — corresponds to CRS at L1 and CRS at L3).
     It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the previous L1-L3 filtering process defined in LTE standards to include a modified L1-L3 filtering process for new 5G as described by Sang. This benefits the method creating uniformity between radio resource
management and mobility scenarios implemented in the new 5G (Sang: [0024]; see also [0004]).
     The combination of Johansson and Sang does not expressly disclose wherein the filtering using the first filtering configuration and the filtering using the second filtering configuration each comprise L3 filtering, as applied to reference signals.
     Koskela is concerned with radio resource configurations and beam measurements. Koskela discloses filtering using the first filtering configuration and the filtering using the second filtering configuration each comprise L3 filtering (Koskela: [0043] — both beam and cell- based configurations utilize Layer-3 filtering techniques). However, Koskela does not expressly disclose these filtering configurations on Layer-3 are applied to reference signals.
            Therefore, the art of record does not expressly teach, disclose, or suggest, either alone or in combination, filtering reference signals, wherein first and second filtering configurations apply to first and second different types of reference signals, respectively, and wherein the filtering using the first filtering configuration and the filtering using the second filtering configuration each comprise Layer 3 filtering.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        May 7, 2022